Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the communication filed on 05/24/2019.
Claims 1-20 are pending for consideration.
Claim Objections
Claims 4, 9, 11, and 16-17 are objected to because of the following informalities:
	Claims 4, 11, and 17 recite a limitation “a majority of peripheral peers” in line 2 of claim 4 and 11 and lines 2-3 of claim 17.  It should be “the majority of peripheral peers”.

	Claims 9 and 16 recite “commiting”.  It should be “committing”.
	Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-3, 8-10, and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-10, and 15-16 of copending Application No. 16/422,956 in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric).	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/422,958
Co-pending Application No. 16/422,956
1. A system, comprising:
a blockchain network, comprising:
an orderer peer, configured to:
create and propagate a sequence of new blocks; and
one or more peripheral peers, coupled to the orderer peer, each configured to:
calculate hashes for the sequence of new blocks;

add the hashes to a merkle tree;
determine the merkle tree is different than merkle trees from a majority of peripheral peers;
determine that one or more blocks that correspond to the different merkle trees sequence of new blocks, and
in response:
cease committing blocks to the blockchain network.

a blockchain network, comprising:
an orderer peer, configured to:
create and propagate a new block; and

one or more peripheral peers, coupled to the orderer peer, each configured to:
calculate a hash of the new block;



determine the calculated hash is different than hashes from a majority of peripheral peers;
hashes from the majority of peripheral peers are different from the new block, and in response:
cease committing blocks to the blockchain network.

in response:
commits the sequence of new blocks to the blockchain network.
2. The system of claim 1, wherein each of the one or more peripheral peers determines the calculated hash is not different than hashes from the majority of peripheral peers, and in response: 
commits the new block to the blockchain network.
3. The system of claim 2, wherein the majority of peripheral peers comprises most of the peripheral peers in the blockchain network and does not include the peripheral peer that calculates the hashes of the sequence of new blocks.
3. The system of claim 1, wherein the majority of peripheral peers comprises most of the peripheral peers in the blockchain network and does not include the peripheral peer that calculates the hash of the new block.


	Examiner remark: NPL W: “Merkle tree”, dated Jan 30, 2016, downloaded from the Internet on 2/25/2022, URL: http://web.archive.org/web/20160130124800/https://en.wikipedia.org/wiki/Merkle_tree, hereinafter Wikipedia, is used as extrinsic evidence.
	Regarding claim 1 of the instant application, the claim 1 of the co-pending Application No. 16/422,956 teaches the limitations of the claim 1 of the instant application (see the table above).	However, the co-pending Application No. 16/422,956 claim 1 teaches the processing of one block at a time using its corresponding hash versus the instant applicant teaches a sequence of blocks and the use of merkle tree as a hash of the sequence of blocks.
	On the other hand, Fabric teaches each block having a sequence of transactions
number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”, group (batch) the blobs and output blocks; Fabric page 73, 
    PNG
    media_image1.png
    350
    685
    media_image1.png
    Greyscale
; [Examiner remark: block B1 has a sequence of transactions T1, T2, T3, and T4]) and propagate a sequence of new blocks (Fabric page 157/494, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 163, 2.4. The ordering service delivers transactions to the peers; Fabric page 167/494 fig. 2 element 4).	calculate hashes for the sequence of new blocks (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 161, Cryptographic hash of tx is used by all nodes as a unique transaction identifier tid (i.e., tid=HASH(tx) ), see also page 73 of Fabric, where each transaction has a signature (T4 has signature S4));	add the hashes to a merkle tree (Fabric page 105, transactions are collected each of which contains a set of ordered transactions; Fabric page 264, Hashing Structure. The block data is an array of byte arrays. The hash of the block data is computed as a Merkle tree);	Fabric teaches using creating merkle tree or a hash tree for a block having a list of transactions (see discussion above).  Fabric also teaches that each transaction has a calculated hash ID (see discussion above). According to Wikipedia, a merkle tree or a hash tree is composed of many hashes of blocks of data (see Wikipedia:

    PNG
    media_image2.png
    720
    817
    media_image2.png
    Greyscale
).	A merkle tree has hashes of data blocks as seen above and the hashes of the data blocks are stored in the hash tree.  Wikipedia also discloses (which the Examiner interprets as common knowledge due to the popularity of Wikipedia and well-known of merkle tree to a person or ordinary skill in the art) “When the top hash is available, the hash tree can be received from any non-trusted source, like any peer in the p2p network. Then, the received hash tree is checked against the trusted top hash” (see page 2 of Wikipedia, Overview section).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches an orderer peer that creates and sends out blockchain blocks, each having a sequence of transactions and messages to peers and calculating a block of transactions’ hashes to store in a hash tree into the teaching of the co-pending Application No. 16/422,956 to result in the limitations.
	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help making blockchain system reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and the co-pending Application No. 16/422,956) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined. 

	Regarding independent claims 8 and 15 of the instant application, the claims recites essentially the same limitations as that of claim 1 of the instant application, respectively. The independent claims 8 and 15 of the co-pending application recite essentially the same limitations as that of claim 1 of the co-pending application.The claims 8 and 15 of the instant application are rejected on the ground of nonstatutoy double patenting over claims 8 and 15 of the co-pending application in view of Fabric, 
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, line 11, recites “cease committing blocks to the blockchain network”.  It is unclear if the limitation “blocks” refers to “one or more blocks”, or something else. In instant specification, para. 4 does not clarify what the limitation “blocks” refers to, “determine that one or more blocks that correspond to the different hashes from the majority of peripheral peers are different from the new block, and in response cease committing blocks to the blockchain network”.   Furthermore, instant specification, para. 102 discloses “Next, the peripheral peer 420 determines that all of the requested hashes are not identical to the calculated hash 440A (i.e. a miscompared has occurred) 450A. In this case, the peripheral peer 420 ceases committing new blocks to the blockchain network 455A”.  In this scenario, the specification discloses the ceasing of committing “new blocks”, emphasize added.  The instant specification also discusses “ceases committing blocks” in para. 116, “At block 554, the peripheral peer ceases committing blocks if any of the obtained sequence of blocks miscompared to the new sequence of blocks. This signifies that a malicious orderer peer created a bad sequence of blocks”.  The specification is not clear which “blocks” it refers to in “ceases “majority of peripheral peers” or it refers to something else.  For the purpose of prior art rejection, the limitation “the peripheral peer” is interpreted as “the one or more peripheral peers”.	Regarding claim 16, the claim recites “the peripheral peer that calculates the hashes of the sequence of new blocks”. Claim 15 recites “receiving, by each of one or more peripheral peers of a blockchain network, a new block from an orderer peer; the peripheral peer” in claim 16 line 3 lacks antecedent basis. For the purpose of prior art rejection, the limitation “the peripheral peer” in claim 16 is interpreted as “the one or more peripheral peers”.	Furthermore, if “the peripheral peer” in claim 16 line 3 is the same as that “each of one or more peripheral peers” of line 3 of claim 16, claim 16 recites contradictory limitations.  In one hand, claim 16 recites the calculated hashes of the new blocks are the same as that of majority of peripheral peers (lines 4-5 of claim 16, “each of the one or more peripheral peers determines the calculated hashes are not different than hashes from the majority of peripheral peers”).  On the other hand, claim 16 recites that the majority of peripheral peers does not include the peripheral peer that calculates the hashes (lines 1-3 of claim 16, “the majority of peripheral peers does not include the peripheral peer that calculates the hashes of the sequence of new blocks”).  In summary, the calculated hashes are the same as the majority peers’ hashes, but the peer who calculated the hashes is not part of the majority peers. As a result, the claim is indefinite.  For the purpose of prior art rejection, the limitations “wherein the majority of peripheral peers comprises most of the peripheral peers in the blockchain network and does not include the peripheral peer that calculates the hashes of the sequence of new blocks” and “wherein in response to each of the one or more peripheral peers determines the calculated hashes are not different than hashes from the majority of peripheral peers” are interpreted as two separate independent scenarios.	Dependent claims 17-20 are rejected for the same reasons as that of parent claim 16, respectively, because they do not cure the deficiencies in the parent claims 16, respectively.	Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 7-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MAHONEY; Jeffrey W. (US 20200366495 A1, hereinafter Mahoney, Examiner remark: PCT/US2018/029408 is used in mapping of the claims) in view of Hyperledger Fabric (NPL U: “Hyperledger Fabric”, dated May 20, 2018, downloaded from the Internet on 02/16/2022, pages 1-494, URL: https://github.com/hyperledger/fabric/tree/b1b43e437835efe31cc7378f1eacdec605b5c10c/docs/source, hereinafter Fabric).	Examiner remark: NPL W: “Merkle tree”, dated Jan 30, 2016, downloaded from the Internet on 2/25/2022, URL: http://web.archive.org/web/20160130124800/https://en.wikipedia.org/wiki/Merkle_tree, hereinafter Wikipedia, is used as extrinsic evidence.	Regarding 1, Mahoney teaches a system, comprising:
	a blockchain network (¶7, a decentralized and democratic blockchain), comprising:
		an 
		create (¶8, each node may generate a block; ¶9, generating, by the network node, a next block, ¶35, come to a consensus on a list of transactions to be uploaded as a next block) and propagate a sequence of new blocks (¶9, receiving, by the network node, from a plurality of connected peers a plurality of hashes of the respective blocks generated by the plurality of connected blocks; ¶35, a list of transactions to be uploaded as a next block; ¶42, exchange of blocks may be required; ¶104, the majority of the network node's connected active peers also send it the same block; ¶136, block creation is simply a matter of hashing the balloted transactions into a block; [Examiner remark: each block of Mahoney has a plural of transactions, and each transaction corresponds to a block recited by the instant claim]); and
	one or more peripheral peers ([Examiner remark: the crossed over text is taught by Fabric below]; ¶8, collaboration between the nodes), 
		calculate hash
		determine [the calculated hash] 
		determine that one or more blocks that correspond to the different [hashes] exchange of blocks may be required if and only if a block does not have a winning hash; ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers, a dishonest node may only corrupt network nodes that elect its block, to elect its block would require that the majority of the network node's connected active peers also send it the same block. This would require that a majority of the node's connected active peers also be dishonest or corrupted; see also ¶9 and ¶105 and fig. 15; [Examiner remark: to determine if the blocks are the same, Mahoney discloses the comparison of the block and other inbound blocks]), and in response:
		cease committing blocks to the blockchain network (¶42, each node may create the same block except for the dishonest or corrupted nodes, the blocks generated by the dishonest or corrupt nodes are quickly orphaned and discarded; ¶104, 
	calculate hashes for the sequence of new blocks.
calculating hash of each sequence of blocks as a merkle tree	On the other hand, Fabric teaches:	an orderer peer (Fabric page 152/494, section “Architecture Explained”, separates trust assumptions for chaincodes (blockchain applications) from trust assumptions for ordering, the ordering service may be provided by one set of nodes (orderers); Fabric page 156/494, 1.3.3. Ordering service nodes (Orderers), a communication fabric that provides delivery guarantees, Ordering service provides a shared communication channel to clients and peers, offering a broadcast service for messages containing transactions;), configured to:
	create (Fabric page 157/494, number of blobs in a block may be chosen dynamically by an ordering service implementation; Fabric fig. 2 page 167/494 “Block forming”, group (batch) the blobs and output blocks; Fabric page 73, 
    PNG
    media_image1.png
    350
    685
    media_image1.png
    Greyscale
; [Examiner remark: block B1 has a sequence of transactions T1, T2, T3, and T4]) and propagate a sequence of new blocks (Fabric page 157/494, Most of the time, for efficiency reasons, instead of outputting individual transactions (blobs), the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 163, 2.4. The ordering service delivers transactions to the peers; Fabric page 167/494 fig. 2 element 4).
	one or more peripheral peers (Fabric page 155/494 section 1.3. Nodes, Nodes are the communication entities of the blockchain, Peer: a node that commits transactions and maintains the state and a copy of the ledger (see Sec, 1.2). Besides, peers can have a special endorser role), coupled to the orderer peer (Fabric page 155/494 section 1.3 Nodes, Ordering-service-node or orderer: a node running the communication service that implements a delivery guarantee, such as atomic or total order broadcast; Fabric page 156/494, Ordering service provides a shared communication channel to clients and peers).	calculate hashes for the sequence of new blocks (Fabric page 105, transactions each of which contains a set of ordered transactions; Fabric page 161, Cryptographic hash of tx is used by all nodes as a unique transaction identifier tid (i.e., tid=HASH(tx) ), see also page 73 of Fabric, where each transaction has a signature (T4 has signature S4));	add the hashes to a merkle tree (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 264, Hashing Structure. The block data is an array of byte arrays. The hash of the block data is computed as a Merkle tree);	Fabric teaches using creating merkle tree or a hash tree for a block having a list of transactions (see discussion above).  Fabric also teaches that each transaction has a calculated hash ID (see discussion above). According to Wikipedia, a merkle tree or a hash tree is composed of many hashes of blocks of data (see Wikipedia:

    PNG
    media_image2.png
    720
    817
    media_image2.png
    Greyscale
).	A merkle tree has hashes of data blocks as seen above and the hashes of the data blocks are stored in the hash tree.  Wikipedia also discloses (which the Examiner interprets as common knowledge due to the popularity of Wikipedia and well-known of merkle tree to a person or ordinary skill in the art) “When the top hash is available, the hash tree can be received from any non-trusted source, like any peer in the p2p network. Then, the received hash tree is checked against the trusted top hash” (see page 2 of Wikipedia, Overview section).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches an orderer peer that creates and sends out blockchain blocks, each having a sequence of transactions and messages to 
	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help making blockchain system reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.

	Regarding claim 2, Mahoney in view of Fabric teaches the system of claim 1 (see discussion above), wherein each of the one or more peripheral peers determines the calculated hashes is not different than hashes from the majority of peripheral peers (Mahoney ¶9, If a network node determines that its own hash is the one generated by the majority of peer nodes; Fabric page 264, hash of the block data is computed as a Merkle tree; Fabric page 264, hash of the block data is computed as a Merkle tree; [Examiner remark: in view of Fabric, a merkle tree (which is a hash tree) is calculated for each block, the merkle tree contains hashes, including a root hash, and using the merkle tree to compare with merkle trees from other peripheral peers is equivalent to the claimed limitation]), and in response:
	commits the sequence of new blocks to the blockchain network (Mahoney ¶8, If a network node determines that its own hash is the one generated by the majority of peer nodes, the network node may update its local copy of the blockchain by appending its block; see also Mahoney ¶9; [Examiner remark: Mahoney discloses the appending of its verify the origin and integrity of a received message by checking that the attached signature is valid under the public key of the expected sender; see also Fabric page 157/494; Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 157/494, the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 264, the hash of the block data is computed as a Merkle tree;  [Examiner remark: the received blocks and the new blocks are all created by the orderer peer.  As a result, nodes that have block chain blocks are recipients of the blocks]). 	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches an orderer peer that creates, signs and sends out blockchain blocks and messages to peers and the peers verifies the 
	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help keeping the integrity and reliability of the blockchain system (Fabric page 98/494 and 156/494). In addition, both references (Fabric and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Independent claims 8 and 15 are rejected for the same reasons as that of claim 1, respectively, because they recite essentially the same limitations of claim 1, respectively.	Claim 9 is rejected for the same reasons as that of claim 2, respectively, because it recites essentially the same limitations of claim 2.	Claim 14 is rejected for the same reasons as that of claim 7, because they recite essentially the same limitations of claim 7.

Claims 3, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric and further in view of Narayanan; Sreekanth et al. (US 11238448 B1, hereinafter Narayanan).
Regarding claim 3, Mahoney in view of Fabric teaches the system of claim 2 (see discussion above), wherein the majority of peripheral peers  each node may generate a hash for the block, the network node determines that its hash different from the hashes generated by the majority of peer nodes; [Examiner remark: the combination of Mahoney in view of Fabric teaches, as already discussed above, each block comprises of a list of transactions, each transaction has a hash, and the hash of each block is computed as a Merkle tree, and the combination teaches the hashes of sequence of new blocks]).
	Although Mahoney discloses the requirement for majority of a blockchain network nodes to both be dishonest and have consensus to corrupt a blockchain (Mahoney ¶105, although the dishonest or corrupted nodes may be able to outpace the rest of the network in generating blocks, these blocks (i.e. hashes thereof) will not be accepted by the network because the dishonest or corrupted nodes represent less than 50% of the network) Mahoney in view of Fabric does not explicitly disclose the majority of peripheral peers comprises most of the peripheral peers in the blockchain network.	On the other hand, Narayanan discloses the majority of peripheral peers comprises most of the peripheral peers in the blockchain network (Narayanan col. 5 lines 19-20, Consensus network 110 may be a peer-to-peer network that manages distributed ledger 152 by collectively adhering to a protocol for validating new blocks. Once recorded, the data in any given block of distributed ledger 152 cannot be altered retroactively without the alteration of all subsequent blocks and a collusion of at least some (e.g., typically a majority) of nodes 140 of consensus network 110. For instance, the data in a block within distributed ledger 152 cannot be altered retroactively without also altering all subsequent blocks and without agreement of a majority of nodes 140 of consensus network 110; see also fig. 1A).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Narayanan, which teaches to use majority of nodes of a blockchain network for determining consensus into the teaching of Mahoney in view of Fabric to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Narayanan’s teaching would help keeping the data integrity of the blockchain system. In addition, both references (Narayanan and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.
	Regarding claim 16, Mahoney in view of Fabric teaches the non-transitory computer readable medium of claim 15 (see discussion above), wherein the majority of peripheral peers  each node may generate a hash for the block, the network node determines that its hash different from the hashes generated by the majority of peer update its local copy of the blockchain by appending its block; see also Mahoney ¶9; [Examiner remark: the combination of Mahoney in view of Fabric teaches, as already discussed above, each block comprises of a list of transactions, each transaction has a hash, and the hash of each block is computed as a Merkle tree, and the combination teaches the hashes of sequence of new blocks]).	Although Mahoney discloses the requirement for majority of a blockchain network nodes to both be dishonest and have consensus to corrupt a blockchain (Mahoney ¶105, Although the dishonest or corrupted nodes may be able to outpace the rest of the network in generating blocks, these blocks (i.e. hashes thereof) will not be accepted by data in any given block of distributed ledger 152 cannot be altered retroactively without the alteration of all subsequent blocks and a collusion of at least some (e.g., typically a majority) of nodes 140 of consensus network 110. For instance, the data in a block within distributed ledger 152 cannot be altered retroactively without also altering all subsequent blocks and without agreement of a majority of nodes 140 of consensus network 110; see also fig. 1A).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Narayanan, which teaches to use majority of nodes of a blockchain network for determining consensus into the teaching of Mahoney in view of Fabric to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Narayanan’s teaching would help keeping the data integrity of the blockchain system. In addition, both references (Narayanan and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Regarding claim 20, Mahoney in view of Fabric and Narayanan teaches the non-transitory computer readable medium of claim 16 (see discussion above), wherein the received sequence of blocks and the sequence of new blocks are all correctly signed by the orderer peer. 
	Mahoney does not explicitly disclose wherein the received sequence of blocks and the sequence of new blocks are all correctly signed by the orderer peer.	On the other hand, Fabric teaches the received sequence of blocks and the sequence of new blocks are all correctly signed by the orderer peer (Fabric page 98, recipients of digitally signed messages can verify the origin and integrity of a received message by checking that the attached signature is valid under the public key of the expected sender; see also Fabric page 157/494; Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions; Fabric page 157/494, the ordering service will group (batch) the blobs and output blocks within a single deliver event; Fabric page 264, the hash of the block data is computed as a Merkle tree;  [Examiner remark: the received blocks and the new blocks are all created by the orderer peer.  As a result, nodes that have block chain blocks are recipients of the blocks]). 	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches an orderer peer that creates, signs and sends out blockchain blocks and messages to peers and the peers verifies the signature is valid into the combined teachings of Mahoney, Fabric and Narayanan (discussed in claim 16) to result in the limitations of the claimed invention.
.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric and further in view of Venable, SR. et al. (US 20200320204 A1, hereinafter Venable).
	Regarding claim 4, Mahoney in view of Fabric teaches the system of claim 2 (see discussion above), wherein the one or more peripheral peers determines the merkle tree is different than merkle trees from a majority of peripheral peers comprises the one or more peripheral peers further configured to (Mahoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes; Fabric page 264, hash of the block data is computed as a Merkle tree; [Examiner remark: the network node corresponds to one or more peripheral peers; see claim 1, the hash of a node disclosed by Mahoney in view of Fabric which teaches a hash tree (merkle tree) of a node resulted in the merkle tree for each sequence of blocks (transactions)]):
	transfer the local 
	receive ; [Examiner remarks: by determining its own hash is the one generated by the majority of peer nodes, Mahoney discloses that the hashes generated by the majority of peer nodes is meant for the block; the combination of Mahoney in view of Fabric teaches, as already discussed above, the hash of each block is computed as a Merkle tree]);
	compare the local 
	identify one or more received 
On the other hand, Venable teaches each block has a hash that is the equivalent as that of a root hash (Venable [0022] Each block 202 comprises one or more hash trees, and a hash value 214. The hash value 214 is optional because the root hash 410 (see FIG. 4) may serve the same function as the hash value 214; Venable fig. 4B:
    PNG
    media_image3.png
    388
    428
    media_image3.png
    Greyscale
 ; ¶24. the validation role of the hash value 214 described above is served by the root hash 410 within the root node 304 of the hash tree 210. Root hash 410 may serve a validation and authentication role of hash value 214; [Examiner remarks: - since Venable explicitly teaches the block’s hash is functionally equivalent to that of the root hash, instead of exchanging the block’s hash and comparing the block’s hash, the block’s merkle tree’s root hash can be exchanged and compared and it would work as well]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahoney to incorporate the teaching of Venable to utilize the above feature, with the motivation of improving performance to only exchange a root hash of a merkle tree and also for identifying/determining malicious attempts by malicious entities and validating blocks in blockchain, as recognized by (Venable [0023]).	
Regarding claim 5, Mahoney in view of Fabric and Venable teaches the system of claim 4 (see discussion above), wherein one or more peripheral peers determines that no merkle tree that corresponds to the received merkle trees from the majority of peripheral peers is different from the local merkle tree (Mahoney [0008], Each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes. If a network node determines that its own hash is the one generated by the majority of peer nodes; [Examiner remark: the combination of Mahoney in view of Fabric teaches, as already discussed above, the hash of each block is computed as a Merkle tree, see also Venable ¶22 and ¶24 and Fabric page 264]), and in response:
commits the sequence of new blocks to the blockchain network (Mahoney [0008], Each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes. If a network node determines that its own hash is the one generated by the majority of peer nodes, the network node may update its local copy of the blockchain by appending its block. However, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash and update the local copy of the blockchain by appending a block received in response to the request; [Examiner remark: as already discussed, Mahoney in view of Fabric teaches each new block has a list of transactions which corresponds to sequence of new blocks, see discussion for claim 1 above]).
Mahoney discloses the one or more peripheral peers perform hashes comparisons, nodes collaboratively mitigate attack vectors and dishonest or corrupted nodes being tagged (Mahoney ¶43, the nodes may collaboratively mitigate attack vectors, dishonest or corrupted nodes may quickly be flagged), and while it is the property of blockchain to compare blocks by their hashes to ensure validity/integrity, however, Mahoney does not explicitly disclose:	determines that a peripheral peer that provided a miscompared root node hash is a malicious peripheral peer.	On the other hand, Venable teaches:
determines that a peripheral peer that provided a miscompared root node hash is a malicious peripheral peer (Venable [0023] “If a malicious entity attempts to modify data of the blocks 202 or 203, the modification will be noticed through a comparison of the hash value 214 of that block and a recalculation of hash value 214 using the same hash function and the same inputs as used for obtaining hash value 214 stored in that block. A copy of hybrid blockchain 114 containing an unauthorized modification is discarded through the blockchain consensus mechanism, and the copy is replaced by a copy without the unauthorized modification.”, where it is determined that there is a “malicious entity” where the hash values of a block is going to be different, according to consensus/majority mechanism, from an entity’s hash value, if a malicious entity attempts to modify data of a block; ¶24. the validation role of the hash value 214 described above is served by the root hash 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahoney to incorporate the teaching of Venable to utilize the above feature, with the motivation of identifying/determining malicious attempts by malicious entities and validating blocks in blockchain, as recognized by (Venable [0023]).
	Claims 11-12 are rejected for the same reasons as that of claims 4-5, respectively, because they recite essentially the same limitations of claims 4-5.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric and further in view of Luiz et al. (NPL V: “is an orderer node technically a peer node”, pages 1-8, dated 5/13/2018, downloaded on 02/17/2022 from the Internet, URL: https://lists.hyperledger.org/g/fabric/topic/is_an_orderer_node/19191256, hereinafter Luiz).
Regarding claim 6, Mahoney in view of Fabric teaches the system of claim 2, wherein the one or more peripheral peers determines that one or more blocks that correspond to the different [hashes] exchange of blocks may be required if and only if a block does not have a winning hash; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers):
	request sequences of blocks that correspond to the different [hashes] exchange of blocks may be required if and only if a block does not have a winning hash; [Examiner remark: Mahoney discloses the exchange of the blocks is if and only if a block does not have a winning hash.  Since the node that does not have the winning hash would follow the step and as a result needs to exchange the blocks, it would be obvious to a person of ordinary skill in the art to have the node requests the blocks from other nodes, because it is merely a selecting from a finite number of known options (request data or wait for data to be pushed to the node) that would yield an expected result, see Wikipedia regarding pull technology and push technology for more information]);
	receive sequences of blocks in response to the request (Mahoney ¶42, exchange of blocks may be required if and only if a block does not have a winning hash; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the exchange of blocks may be required if and only if a block does not have a winning hash; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers; [Examiner remark: Mahoney, as already discussed above, each block comprises of a list of transactions, which corresponds to sequence of blocks]).	Mahoney teaches the new block and receiving of blocks and each block has a hash.  Mahoney does not explicitly disclose the new block and received blocks comprise of list of transactions; and a hash of each block is a merkle tree.	On the other hand, Fabric teaches each block has a list of transactions (Fabric page 105, transactions are collected inside blocks, sequence of blocks, each of which contains a set of ordered transactions) and each hash of each block is a merkle tree  (Fabric page 264, the hash of the block data is computed as a Merkle tree). 	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Fabric, which teaches blockchain blocks, each having a sequence of transactions and calculating the hashes of blocks using merkle tree into the teaching of Mahoney to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Fabric’s teaching would help making blockchain system reliable (Fabric page 156/494) and performant (Fabric page 157/494). In addition, both references (Fabric and Mahoney) 
	Although the combination of Mahoney in view of Fabric teaches the received sequences of blocks and the comparing of received sequences of blocks to the sequence of new blocks, the combination of Mahoney in view of Fabric does not explicitly disclose:	determine that the orderer peer is a malicious peer in the blockchain network in response to one or more received sequences of blocks are different from the sequence of new blocks.	On the other hand, Luiz teaches:
	compare the received sequences of blocks to the sequence of new blocks (Luiz, page 4, “The assumption there is that even if the member hosting the Orderer is "devil", the DL can't be compromised?”; Luiz, page 5, There are mitigations to this issue. For one, individual members of the network can regularly compare each other's ledgers and list of blocks to check for irregularities; [Examiner remark: Luiz teaches the comparing of blocks.  Each block contains a list of transactions according to both Mahoney and Fabric as discussed above.  The combination teaches the limitation]); and
	determine that the orderer peer is a malicious peer in the blockchain network in response to one or more received blocks are different from the new block (Luiz, page 4, “The assumption there is that even if the member hosting the Orderer is "devil", the DL can't be compromised?”; Luiz, page 5, There are mitigations to this issue. For one, individual members of the network can regularly compare each other's ledgers and list of blocks to check for irregularities. Although a malicious orderer can't necessarily be kept from performing maliciously, the members of the network can organize themselves in such a way that hijinks are detected quickly and the situation addressed; [Examiner remark: Mahoney teaches the new block and the receiving of the blocks, Luiz teaches the nodes compare each other’s blocks.  The combination teaches the limitations of the claimed invention]).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Luiz, which teaches to compare each other’s list of blocks and determine an orderer to be malicious into the teaching of Mahoney in view of Fabric to result in the aforementioned limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Luiz’s teaching would help keeping the data integrity of the blockchain system. In addition, both references (Luiz and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.	Claim 13 is rejected for the same reasons as that of claim 6, respectively, because they recite essentially the same limitations of claim 6.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric, Narayanan and further in view of Venable, SR. et al. (US 20200320204 A1, hereinafter Venable).
Regarding claim 17, Mahoney in view of Fabric and Narayanan teaches non-transitory computer readable medium of claim 16 (see discussion above), wherein the one or more peripheral peers determining the merkle tree is different than merkle trees from a majority of peripheral peers comprising (Fabric page 264, hash of the block data is computed as a Merkle tree; Mahoney ¶8, the network node determines that its hash different from the hashes generated by the majority of peer nodes; Fabric page 264, hash of the block data is computed as a Merkle tree; [Examiner remark: the network node corresponds to one or more peripheral peers; see claim 1, the hash of a node disclosed by Mahoney in view of Fabric which teaches a hash tree (merkle tree) of a node resulted in the merkle tree for each sequence of blocks (transactions)]):	obtaining, by the one or more peripheral peers, a local hash of the block data is computed as a Merkle tree]);
	transfer the local hash of the block data is computed as a Merkle tree]);
hash of the block data is computed as a Merkle tree; [Examiner remarks: by determining its own hash is the one generated by the majority of peer nodes, Mahoney discloses that the hashes generated by the majority of peer nodes is meant for the block]);
	compare the local 
	identify one or more received 
On the other hand, Venable teaches each block has a hash that is the equivalent as that of a root hash (Venable [0022] Each block 202 comprises one or more hash trees, and a hash value 214. The hash value 214 is optional because the root hash 410 (see FIG. 4) may serve the same function as the hash value 214; Venable fig. 4B:
    PNG
    media_image3.png
    388
    428
    media_image3.png
    Greyscale
 ; ¶24. the validation role of the hash value 214 described above is served by the root hash 410 within the root node 304 of the hash tree 210. Root hash 410 may serve a validation and authentication role of hash value 214; [Examiner remarks: - since Venable explicitly discloses that the block’s hash is functionally equivalent to that of the root hash, it would be obvious to, instead of exchanging the block’s hash and comparing the block’s hash, the block’s merkle tree’s root hash can be exchanged and compared and it would work Venable discloses they server the same function]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahoney in view of Fabric and Narayanan to incorporate the teaching of Venable to utilize the above feature, with the motivation of improving performance to only exchange a root hash of a merkle tree and also for identifying/determining malicious attempts by malicious entities and validating blocks in blockchain, as recognized by (Venable [0023]).Each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes. If a network node determines that its own hash is the one generated by the majority of peer nodes; ([Examiner remark: as discussed above, each hash of each block disclosed by Mahoney is a merkle tree when combined with teaching of Fabric]):	committing the sequence of new blocks to the blockchain network (Mahoney [0008], Each node may also receive hashes from other connected nodes and identify a hash generated by the majority of peer nodes. If a network node determines that its own hash is the one generated by the majority of peer nodes, the network node may update its local copy of the blockchain by appending its block. However, if the network node determines that its hash different from the hashes generated by the majority of peer nodes, the network node may request a block from a node generating the majority hash and update the local copy of the blockchain by appending a block received in response to the request).	The combination of Mahoney in view of Fabric, Narayanan teach the one or more peripheral peers perform merkle trees comparisons, nodes collaboratively mitigate attack vectors and dishonest or corrupted nodes being tagged (see Mahoney ¶43, the nodes may collaboratively mitigate attack vectors, dishonest or corrupted nodes may the combination of Mahoney in view of Fabric, Narayanan does not explicitly disclose:	determining, by the one or more peripheral peers, that a peripheral peer that provided a miscompared root node hash is a malicious peripheral peer.	On the other hand, Venable teaches determining that a peripheral peer that provided a miscompared root node hash is a malicious peripheral peer (Venable [0023] “If a malicious entity attempts to modify data of the blocks 202 or 203, the modification will be noticed through a comparison of the hash value 214 of that block and a recalculation of hash value 214 using the same hash function and the same inputs as used for obtaining hash value 214 stored in that block. A copy of hybrid blockchain 114 containing an unauthorized modification is discarded through the blockchain consensus mechanism, and the copy is replaced by a copy without the unauthorized modification.”, where it is determined that there is a “malicious entity” where the hash values of a block is going to be different, according to consensus/majority mechanism, from an entity’s hash value, if a malicious entity attempts to modify data of a block). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahoney in view of Fabric, Narayanan to incorporate the teaching of Venable to utilize the above feature, with the motivation of identifying/determining malicious attempts by malicious entities and validating blocks in blockchain, as recognized by (Venable [0023]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of Fabric, Narayanan and further in view of Luiz et al. (NPL V: “is an orderer node Luiz).
	Regarding claim 19, Mahoney in view of Fabric and Narayanan teaches non-transitory computer readable medium of claim 16, wherein the one or more peripheral peers determining that one or more blocks that correspond to the different merkle trees from the majority of peripheral peers are different from the sequence of new blockexchange of blocks may be required if and only if a block does not have a winning hash; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers):
	requesting, by the one or more peripheral peers, sequences of blocks that correspond to the different merkle trees from the majority of peripheral peers (Mahoney, ¶42, the nodes may exchange of blocks may be required if and only if a block does not have a winning hash; [Examiner remark: Mahoney discloses the exchange of the blocks is if and only if a block does not have a winning hash.  Since the node that does not have the winning hash would follow the step and as a result needs to exchange the blocks, it would be obvious to a person of ordinary skill in the art to have the node requests the blocks from other nodes, because it is merely a selecting from a finite number of known options (request data or wait for data to be pushed to the node) that would yield an expected result, see Wikipedia regarding pull technology and push 
	receive sequences of blocks in response to the request (Mahoney ¶42, exchange of blocks may be required if and only if a block does not have a winning hash; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers; [Examiner remark: Mahoney in view of Fabric teaches, as already discussed above, each block comprises of a list of transactions, which corresponds to sequence of blocks]);	compare the sequences of received blocks to the sequences of new blockexchange of blocks may be required if and only if a block does not have a winning hash; Mahoney ¶104, each network node may ignore any valid block that does not confirm to the majority of valid inbound blocks from connected peers; [Examiner remark: Mahoney in view of Fabric teaches, as already discussed above, each block comprises of a list of transactions, which corresponds to sequence of blocks]).	Mahoney in view of Fabric and Narayanan does not explicitly disclose:	determine that the orderer peer is a malicious peer in the blockchain network in response to one or more received sequences of blocks are different from the sequence of new blocks.	On the other hand, Luiz teaches:
	receive sequences of blocks in response to the request (Luiz, page 4, “The assumption there is that even if the member hosting the Orderer is "devil", the DL can't be compromised?”; Luiz, page 5, There are mitigations to this issue. For one, individual compare each other's ledgers and list of blocks to check for irregularities; [Examiner remark: as discussed above, Mahoney teaches the new block and the receiving of the blocks; and Mahoney in view of Fabric teaches each block further comprises of a list of transactions. When combining the teaching of Luiz with the teaching of Mahoney in view of Fabric, each block in turn comprises of sequence of transactions (or blocks in term of the claimed limitations)]); and
	determine that the orderer peer is a malicious peer in the blockchain network in response to one or more received sequences of blocks are different from the sequence of new blocks (Luiz, page 4, “The assumption there is that even if the member hosting the Orderer is "devil", the DL can't be compromised?”; Luiz, page 5, There are mitigations to this issue. For one, individual members of the network can regularly compare each other's ledgers and list of blocks to check for irregularities. Although a malicious orderer can't necessarily be kept from performing maliciously, the members of the network can organize themselves in such a way that hijinks are detected quickly and the situation addressed; [Examiner remark: Mahoney teaches the new block and the receiving of the blocks, Luiz teaches the nodes compare each other’s blocks. The combination of Mahoney in view of Fabric teaches, as already discussed above, each block comprises of a list of transactions, which corresponds to sequence of blocks.  When combining the teaching of Luiz with the teaching of Mahoney in view of Fabric, each block in turn comprises of sequence of transactions (or blocks in term of the claimed limitations)]).	It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Luiz, which teaches to compare each other’s list of 
	One of ordinary skilled would be motivated to do so as incorporating Luiz’s teaching would help keeping the data integrity of the blockchain system. In addition, both references (Luiz and Mahoney) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, blockchain. This close relation between both references highly suggests an expectation of success when combined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11251975 B1 - add a block comprising the requested transaction to a block chain data structure, the consensus mechanism including propagation of each unique token value by each WL node to all of the remaining WL nodes and identification of the selected one of the plurality of WL nodes by at least a majority of the WL nodes.
US 20210224776 A1 - a new transaction is generated by the application SDK it may be digitally signed by an application (block 502) and forwarded to all peer nodes in the associated channel (block 504). The peer nodes may then validate the signature.
US 20170048217 A1 - verifying that each block was created and signed by an entity that is among the group's membership as determined by the segment of chain preceding that block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/V.H.H/
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497